

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY, AS ADOPTED 12/5/2016


Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Regulus Therapeutics Inc. (“Regulus”) or any of its subsidiaries
and who is designated by the Compensation Committee of the Board as eligible to
receive compensation for his or her services as a member of the Board (each such
member, an “Eligible Director”) will receive the compensation described in this
Non-Employee Director Compensation Policy for his or her Board service following
the closing of the initial public offering of Regulus’ common stock (the “IPO”).


This policy will be effective upon the date of the underwriting agreement
between the Regulus and the underwriters managing the initial public offering of
the common stock of Regulus (the “Common Stock”), pursuant to which the Common
Stock is priced in the IPO. This policy may be amended at any time in the sole
discretion of the Compensation Committee of the Board.


Annual Cash Compensation


The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board at a time other than effective as of the first day
of a fiscal quarter, each annual retainer and fee set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Eligible Director provides
the service, and regular full quarterly payments thereafter. All annual cash
fees are vested upon payment.


1.
Annual Board Service Retainer:

a.    All Eligible Directors: $40,000
b.     Chairman of the Board $70,000


2.    Annual Committee Chair Service Fee:
a.    Chairman of the Audit Committee: $20,000
b.    Chairman of the Compensation Committee: $12,000
c.    Chairman of the Nominating & Corporate Governance Committee: $8,000


3.    Annual Committee Member (non-Chair) Service Fee:
a.    Audit Committee: $10,000
b.    Compensation Committee: $6,000
c.    Nominating & Corporate Governance Committee: $4,000
 


Equity Compensation


The equity compensation set forth below will be granted under the Regulus 2012
Equity Incentive Plan (the “Plan”), subject to the Regulus stockholders’
approval of the Plan. All stock options granted under this policy will be
nonstatutory stock options, with an exercise price per share equal to 100% of
the Fair Market Value (as defined in the Plan) of the underlying Common Stock on
the date of grant, and a term of ten years from the date of grant (subject to
earlier termination in connection with a termination of service as provided in
the Plan).


1.    Initial Grant: On the date of the Eligible Director’s initial election to
the Board (or, if such date is not a market trading day, the first market
trading day thereafter), the Eligible Director will be automatically, and
without further action by the Board or Compensation Committee of the Board,
granted a stock option with a value of $300,000 of Common Stock as calculated
using the Black Scholes method on the date of grant. One-third of the shares
will vest on the one year anniversary of the date of grant and the balance of
the shares will vest in a series of 24 equal monthly installments therafter,
such that the option is fully vested on the third anniversary of the date of
grant, subject to the Eligible Director’s Continuous Service (as defined in the
Plan) through each such vesting date. An Eligible Director who, in the one year
prior to his or her initial election to serve on the Board as a non-employee
director, served as an employee of Regulus or one of its subsidiaries will not
be eligible for an initial grant.


1.
 
 
 
753719 v3/SD Adopted 12/5/2016

--------------------------------------------------------------------------------






2.    Annual Grant: On the date of each Regulus annual stockholder meeting, each
Eligible Director will be automatically, and without further action by the Board
or Compensation Committee of the Board, granted a stock option with a value of
$150,000 of Common Stock as calculated using the Black Scholes method on the
date of grant. The shares will vest in equal monthly installments over the
twelve (12) months following the date of grant or will fully vest on the date of
the annual stockholder meeting following the date of grant, whichever occurs
first, subject to the Eligible Director’s Continuous Service (as defined in the
Plan) through each such vesting date.


Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Eligible Director and
Regulus, and only for stock awards granted after the date of adoption of this
amended Non Employee Director Compensation Policy, if an Eligible Director’s
Continuous Service terminates (other than for Cause and other than upon the
Eligible Director’s death or Disability), the Eligible Director may exercise his
or her Option or SAR (to the extent that the Eligible Director was entitled to
exercise such Award as of the date of termination of Continuous Service) within
the period of time ending on the earlier of (i) the date twelve months following
the termination of the Eligible Director’s Continuous Service (or such longer or
shorter period specified in the applicable Award Agreement), and (ii) the
expiration of the term of the Option or SAR as set forth in the Award Agreement.
If, after termination of Continuous Service, the Eligible Director does not
exercise his or her Option or SAR (as applicable) within the applicable time
frame, the Option or SAR will terminate. Capitalized terms not defined herein
shall be defined according to the definitions in the Plan.










2.
 
 
 
753719 v3/SD